       Case 2:19-cv-05863-DJH Document 48 Filed 07/01/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Fernando Castillo Robles,                        No. CV-19-05863-PHX-DJH
10                   Plaintiff,                       ORDER
11   v.
12   American Zurich Insurance Company, et
     al.,
13
                     Defendants.
14
15          The Court, having reviewed the parties Joint Discovery Dispute (Doc. 47), rules as
16   follows:

17          Plaintiff’s Complaint alleges violations of Arizona’s Worker’ Compensation Act
18   for denying him workers’ compensation benefits.        Plaintiff specifically alleges that

19   Defendant Shelly Stephens aided and abetted Defendant Zurich and/or Sedgwick in its

20   Breach of Duty of Good Faith and Fair Dealing because she was the claims adjuster
21   handling his claim. (Doc. 1-3). At Defendant Stephen’s deposition, Plaintiff sought her
22   “response to a generic question about her criminal background” which resulted in

23   Defendant terminating her deposition. (Doc. 47 at 1). Plaintiff seeks to resume that

24   deposition and the Defendant has so agreed. (Id. at 3). Plaintiff further seeks Stephen’s

25   “personnel file, including her…criminal background checks.” Plaintiff states that

26   “disclosing a felony may have made her ineligible to obtain a license under Ariz.Rev.Stat.
27   § 20-295” and that such information about her possible criminal background “go to her
28   credibility.” (Id.)
       Case 2:19-cv-05863-DJH Document 48 Filed 07/01/20 Page 2 of 2



 1          The Court is unclear why details of Defendant Stephen’s criminal history are
 2   relevant to Plaintiffs claims as alleged in his Complaint. Therefore, unless and until
 3   Plaintiff can explain to this Court why Defendant Stephen’s criminal history is “is relevant
 4   to [his] claim or [Defendant’s] defense and proportional to the needs of the case” pursuant
 5   to Federal Rule of Civil Procedure 26(b), or how it “has any tendency to make a fact more
 6   or less probable” or is a “fact…of consequence in determining the action” pursuant to
 7   Federal Rule of Evidence 401, such information need not be disclosed. Finally, should
 8   additional expenses arise in continuing Defendant Stephens deposition, costs shall be paid
 9   for by Defendant.
10          Dated this 30th day of June, 2020.
11
12
13                                                Honorable Diane J. Humetewa
14                                                United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
